      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SHANNON FREMGEN, MARY
  CHRISTOPHERSON-JUVE, DENISE
  DELEON, SANDRA WILDE, MICHAEL
  WILDER, on behalf of themselves and all
  others similarly situated,
                                               Case Number 1:21-cv-351-GHW-DCF
                       Plaintiffs,
                                               MEMORANDUM OF LAW IN
            v.                                 SUPPORT OF UNOPPOSED MOTION
                                               TO APPOINT HAGENS BERMAN
  AMAZON.COM, INC.; HACHETTE                   SOBOL SHAPIRO LLP AS INTERIM
  BOOK GROUP, INC; HARPERCOLLINS               LEAD COUNSEL FOR THE
  PUBLISHERS L.L.C.; MACMILLAN                 PROPOSED CLASS
  PUBLISHING GROUP, LLC; PENGUIN
  RANDOM HOUSE LLC; SIMON &
  SCHUSTER, INC.,

                       Defendants.


  JORDAN SACKS, individually and on
  behalf of all others similarly situated,

                       Plaintiff,
                                               Case Number 1:21-cv-421-GHW-DCF
            v.

  AMAZON.COM, INC.,

                       Defendant.


  BONNIE WEINBERGER, on behalf of
  herself and all others similarly situated,

                       Plaintiff,
                                               Case Number 1:21-cv-615-GHW-DCF
            v.

  AMAZON.COM, INC.,

                       Defendant.




010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 2 of 14




  MARIACRISTINA BONILLA on behalf
  of herself and all others similarly situated,

                       Plaintiff,
                                                  Case Number 1:21-cv-01130
            v.

  AMAZON.COM, INC.,

                       Defendant.


  ETHAN SILVERMAN and JEFFERY
  TOMASULO, on behalf of themselves and
  all others similarly situated,

                       Plaintiffs,

            v.
                                                  Case Number 1:21-cv-01256
  AMAZON.COM, INC.; HACHETTE
  BOOK GROUP, INC; HARPERCOLLINS
  PUBLISHERS L.L.C.; MACMILLAN
  PUBLISHING GROUP, LLC; PENGUIN
  RANDOM HOUSE LLC; SIMON &
  SCHUSTER, INC.,

  Defendants.

  JEFFREY COOK, and SUSAN COOK, on
  behalf of themselves and all others
  similarly situated,

                       Plaintiffs,

            v.

  AMAZON.COM, INC.; HACHETTE                      Case Number 1:21-cv-01369-GHW-DCF
  BOOK GROUP, INC; HARPERCOLLINS
  PUBLISHERS L.L.C.; MACMILLAN
  PUBLISHING GROUP, LLC; PENGUIN
  RANDOM HOUSE LLC; SIMON &
  SCHUSTER, INC.,

  Defendants.




010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 3 of 14




  CECILY LERNER, on behalf of herself
  and all others similarly situated,

                       Plaintiff,

            v.

  AMAZON.COM, INC.; HACHETTE              Case Number 1:21-cv-01561
  BOOK GROUP, INC; HARPERCOLLINS
  PUBLISHERS L.L.C.; MACMILLAN
  PUBLISHING GROUP, LLC; PENGUIN
  RANDOM HOUSE LLC; SIMON &
  SCHUSTER, INC.,

  Defendants.




010888-12/1436959 V1
       Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 4 of 14




                                                 TABLE OF CONTENTS

                                                                                                                               Page
I.       INTRODUCTION ...............................................................................................................1

II.      BACKGROUND .................................................................................................................2

III.     ARGUMENT .......................................................................................................................3

         A.        The Standards for Appointment of Interim Co-Lead Counsel.................................3

         B.        Hagens Berman is best suited to represent the interests of the proposed class........5

                   1.         Rule 23(g)(1)(A)(i) (work done in identifying or investigating
                              potential claims in the action) ......................................................................5

                   2.         Rule 23(g)(1)(A)(ii) (counsel’s experience in handling class
                              actions, other complex litigation, and the types of claims asserted
                              in the action) ................................................................................................5

                   3.         Rule 23(g)(1)(A)(iii) (knowledge of applicable law) ..................................6

                   4.         Rule 23(g)(1)(A)(iv) (resources that counsel will commit) .........................8

IV.      CONCLUSION ....................................................................................................................8




                                                                  -i-
010888-12/1436959 V1
       Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 5 of 14




           First-to-file Plaintiffs Shannon Fremgen, Mary Christopherson-Juve, Denise Deleon,

Sandra Wilde, and Michael Wilder1 respectfully submit this memorandum of law in support of

their request to appoint their counsel, Hagens Berman Sobol Shapiro LLP (“Hagens Berman”),

as Interim Lead Counsel for the proposed consumer class. All Plaintiffs and their counsel in the

related cases agree and support the appointment of Hagens Berman as Interim Lead Counsel.2

Defendants take no position regarding this motion. As a result, this motion is unopposed.3

                                      I.     INTRODUCTION

           All Plaintiffs agree that the appointment of Hagens Berman as interim lead counsel is in

the best interests of the proposed class of eBooks consumers. Hagens Berman is one of the

preeminent consumer rights class action firms in the country, with nearly three decades of

experience litigating complex antitrust class actions and MDLs, including through trial.4 Hagens

Berman has a record of securing significant settlements for plaintiffs, including in the previous

eBooks litigation brought in this Court in 2011, where the firm, serving as co-lead counsel,

secured $560 million in settlements for the eBooks consumer class.5 Hagens Berman also has a

record of innovation. In both eBooks and Fremgen, Hagens Berman’s investigation was original

and lead to duplicate flings. The Fremgen complaint reflects Hagens Berman’s thorough pre-

filing investigation of the alleged antitrust violations as well as original analyses performed by a

Hagens Berman-retained expert economist. The later-filed actions are derivative of (and often


 1
  Fremgen, et al. v. Amazon et al., Case Number: 1:21-cv-351-GHW-DCF (S.D.N.Y. filed Jan.
14, 2021).
 2
   Declaration of Steve W. Berman In Support of Unopposed Motion To Appoint Hagens
Berman Sobol Shapiro LLP As Interim Lead Counsel for the Proposed Class (“Berman Decl.”),
¶ 2.
 3
     Id.
 4
     Id., ¶¶ 3-4 and Ex. A.
 5
     In re Elec. Books Antitrust Litig, No. 11-md-2293 (DLC) (S.D.N.Y. 2011) (“eBooks”).


                                                  -1-
010888-12/1436959 V1
        Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 6 of 14




incorporate verbatim) the allegations in the Fremgen complaint. If appointed Interim Lead

Counsel, Hagens Berman will deploy its significant experience, resources, and expertise on

behalf of Plaintiffs and the proposed class, as it did in eBooks and hundreds of other class

actions.

                                      II.     BACKGROUND

          On January 14, 2021, Hagens Berman filed in this Court the first proposed class action

on behalf of consumers who purchased eBooks from Defendants Hachette Book Group, Inc.,

HarperCollins Publishers L.L.C., Macmillan Publishing Group, LLC, Penguin Random House

LLC, and/or Simon & Schuster, Inc. (the “Big Five”) through retailers that compete with

Defendant Amazon’s retail platform. A decade earlier, Hagens Berman also filed the first

eBooks antitrust lawsuit against the Big Five and Apple for their participation in a very similar

conspiracy to raise eBook prices. Hagens Berman’s initiative led the Department of Justice and

Attorneys General from 33 states to bring their own lawsuits in this District, which in turn led

to consent decrees against each of the Big Five and a judgment against Apple. As co-lead

counsel, Hagens Berman secured $560 million in settlements for the consumer class.6

          Much like the eBooks case, the Fremgen action alleges that the Big Five agreed to a

most favored nations clause (“MFN”) with a lead retailer for the purposes of raising eBook

prices.7 Whereas in eBooks, the Big Five colluded with Apple, the Fremgen action alleges that

the Big Five colluded with Amazon to achieve the same goal. The agreements benefit the Big

Five by eliminating retailer discounting of their eBook prices, and they benefit Amazon by

eliminating price competition that it would otherwise face from other retailers. These



    6
        Berman Decl., ¶¶ 4-5.
    7
        Id., ¶ 6; see also United States v. Apple Inc., 952 F. Supp. 2d 638, 648 (S.D.N.Y. 2013).


                                                 -2-
010888-12/1436959 V1
       Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 7 of 14




anticompetitive agreements harm Plaintiffs and members of the proposed class by artificially

raising eBook prices of books sold through Amazon’s retail rivals.

         Before filing, Hagens Berman conducted an extensive investigation into the current

eBooks market and the nature and effect of the Defendants’ alleged agreements, including the

analysis of historical eBook prices in consultation with an economist.8 The Fremgen lawsuit

made national news, including a feature story the following day in the Wall Street Journal.9

Plaintiffs in the Sacks, Weinberger, Bonilla, Silverman, Cook, and Lerner actions filed on

behalf of an identical eBook purchaser class.10 Their complaints parroted, often verbatim, the

allegations in the Fremgen complaint, including its economic analysis.11

                                        III.    ARGUMENT

A.       The standards for appointment of Interim Co-Lead Counsel

         Federal Rule of Civil Procedure 23(g)(3) permits the Court to appoint class counsel

before class certification in order to protect the interests of the putative class during the pre-

certification period. The “designation of interim counsel clarifies responsibility for protecting

the interests of the class during precertification activities, such as making and responding to



 8
     Berman Decl., ¶ 7.
 9
   Jeffrey A. Trachtenberg & Dana Mattioli, Amazon, a Longtime E-Book Discounter, Is
Accused of Driving Up the Price of E-Books, WSJ (Jan. 15, 2021),
https://www.wsj.com/articles/amazon-a-longtime-e-book-discounter-is-accused-of-driving-up-
the-price-of-e-books-11610748615?st=bcw1jnf9xu26c63&reflink=article_email_share.
    10
       Sacks v. Amazon.com, Inc., Case No. 1:21-cv-421-GHW-DCF (S.D.N.Y. filed January 18,
2021) (the “Sacks” Action); Weinberger v. Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF
(S.D.N.Y. filed January 22, 2021) (the “Weinberger” Action); Bonilla v. Amazon.com, Inc., Case
No. 1:21-cv-01130 (S.D.N.Y. filed February 10, 2021) (the “Bonilla” Action); Silverman, et al.
v. Amazon.com, Inc., et al., Case No. 1:21-cv-1256 (S.D.N.Y. filed February 11, 2021) (the
“Silverman” Action); Cook v. Amazon.com, Inc., Case No. 1:21-cv-01369-GHW-DCF (S.D.N.Y.
filed February 17, 2021) (the “Cook” Action); and Lerner v. Amazon.com, Inc., Case No. 1:21-
cv-01561 (S.D.N.Y. filed February 22, 2021) (the “Lerner” Action).
    11
       Berman Decl., ¶ 8.


                                                 -3-
010888-12/1436959 V1
         Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 8 of 14




motions, conducting any necessary discovery, moving for class certification, and negotiating

settlement.”12 In cases like this, where “multiple overlapping and duplicative class actions”

have been consolidated before a single court, the “designation of interim class counsel is

encouraged, and indeed is probably essential for efficient case management.”13 Because lead

counsel has the ultimate responsibility of acting for and in the best interests of the Plaintiffs and

members of the proposed class, the Court should appoint counsel who are capable and qualified

to fairly and adequately represent the interests of the class.14

          When considering the appointment of interim class counsel, courts analyze the same

criteria used to select lead counsel for a certified class:
                  (i)     the work counsel has done in identifying or investigating
                          potential claims in the action;

                  (ii)    counsel’s experience in handling class actions, other
                          complex litigation, and the types of claims asserted in the
                          action;

                  (iii)   counsel’s knowledge of the applicable law; and

                  (iv)    the resources that counsel will commit to representing the
                          class.15

          Each of these factors supports the appointment of Hagens Berman as Interim Lead

Counsel.




    12
         Manual for Complex Litigation, Fourth, § 21.11 (“Manual”) at 246 (2004).
    13
       In re Deva Concepts Prods. Liab. Litig., 2020 U.S. Dist. LEXIS 135046, at *8 (S.D.N.Y.
July 30, 2020) (quoting In re Air Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 57
(E.D.N.Y. 2006)).
    14
       See Manual §§ 10.22, 21.271, 21.272.
    15
       Fed. R. Civ. P. (23)(g)(1)(A); Deangelis v. Corzine, 286 F.R.D. 220, 223 (S.D.N.Y. 2012).


                                                  -4-
010888-12/1436959 V1
          Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 9 of 14




B.         Hagens Berman is best suited to represent the interests of the proposed class.

           1.     Rule 23(g)(1)(A)(i) (work done in identifying or investigating potential claims
                  in the action)

           Hagens Berman’s Fremgen complaint was the first on file. The complaint reflects the

firm’s extensive pre-filing investigation of Amazon’s conduct, informed by Hagens Berman’s

experience prosecuting similar claims against Amazon’s alleged co-conspirators in eBooks and

its ongoing antitrust litigation against Amazon’s similar allegedly anticompetitive agreements.16

Hagens Berman’s pre-filing consultation with an economist, and analysis of eBook pricing data

before and after the alleged anticompetitive agreements, also make Hagens Berman uniquely

suited to lead this class action as Interim Co-Lead Counsel.17 This market analysis is reflected in

the Fremgen complaint and serves as the economic foundation of the case.18

           2.     Rule 23(g)(1)(A)(ii) (counsel’s experience in handling class actions, other
                  complex litigation, and the types of claims asserted in the action)

           Hagens Berman is a demonstrated leader in complex class action litigation, and has

served as lead or co-lead counsel in some of the largest antitrust, securities, consumer, product

liability, and employment class actions and complex litigations throughout the country, including

eBooks, In re: General Motors Ignition Switch Litigation, MDL No. 2543 (S.D.N.Y.), In re Visa




     16
       Frame-Wilson, et al. v. Amazon, Case No. 20-cv-424 (W.D. Wash.).
     17
       See In re Interest Rate Swaps Antitrust Litig., 2016 U.S. Dist. LEXIS 101959, at *27-28
(S.D.N.Y. Aug. 3, 2016) (appointing as lead counsel firms that “filed the first class action
complaint on behalf of” plaintiffs and “undert[ook] an independent investigation” including
“consult[ing] leading experts”); Buonasera v. Honest Co., 318 F.R.D. 17, 18-19 (S.D.N.Y. 2016)
(appointing as interim lead counsel firm that “conducted the first and . . . most exhaustive
investigation [of relevant] products”, “analyzed the ingredients at issue, researched relevant case
law, . . . reviewed publicly available information regarding [defendant’s] products[,]” and “filed
the initial complaint on behalf of Plaintiffs”).
    18
       Berman Decl., ¶ 7.


                                                 -5-
010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 10 of 14




Check/MasterMoney Antitrust Litigation, Case No. CV-96-5238 (E.D.N.Y.), and In Re Inclusive

Access Course Materials Antitrust Litigation, MDL No. 2946 (S.D.N.Y.).19

           HBSS is a demonstrated leader in complex class action litigation, known for

 pioneering cutting-edge cases, applying its dedication and knowledge to pursue innovative

 theories and strategies, and delivering results. The firm has led the fight for consumers in

 antitrust cases for more than two decades, winning billions of dollars for the classes it has

 had the privilege to represent. For example, in the historic litigation against the tobacco

 industry, Hagens Berman represented 13 states, advanced groundbreaking legal claims, and

 served as co-lead trial counsel to secure a global settlement worth $206 billion, still the

 largest recovery in history.20

          3.          Rule 23(g)(1)(A)(iii) (knowledge of applicable law)

          Hagens Berman has extensive experience and expertise in antitrust law. Along with the

cases previously mentioned, Hagens Berman attorneys have been appointed lead, co-lead, or

liaison counsel in numerous other antitrust cases. HBSS attorneys have been appointed lead, co-

lead, or liaison counsel in numerous additional antitrust litigation matters, including:21

                            In Re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-
                             05792 (N.D. Cal.);

                            Cameron, et al. v. Apple Inc., Case No. 3: 19-cv-03074 (N.D. Cal.);

                            In Re: National Collegiate Athletic Association Athletic Grant-In-Aid
                             Cap Antitrust Litig., Case No. 4:14-md-02541-CW (N.D. Cal.);

                            In re Lithium Ion Batteries Antitrust Litig., Case No. 13-md-02420 (N.D.
                             Cal.);



    19
         Id., ¶ 10.
    20
         Id.
    21
         Id., ¶ 11.


                                                    -6-
010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 11 of 14




                      In re Pork Antitrust Litig., Case No. 1:18-cv-01776 (D. Minn.);

                      In re Loestrin 24 FE Antitrust Litig., Case No. 13-md-2472 (D.R.I.);

                      In re Optical Disk Drive Antitrust Litig., Case No. 10-md-02143 (N.D.
                       Cal.);

                      In re Animation Workers Antitrust Litig., Case No. 14-cv-4062 (N.D.
                       Cal.);

                      In re Broiler Chicken Antitrust Litig., Case No. 1:16-cv-08637 (N.D. Ill.);

                      In re Nexium (Esomeprazole) Antitrust Litig., Case No. 12-md-02409 (D.
                       Mass.);

                      In re Celebrex (Celecoxib) Antitrust Litig., Case No. 14-cv-00361 (E.D.
                       Va.);

                      Staley, et al. v. Gilead Sciences, Inc., et al. Case No. 3:19-cv-02573 (N.D.
                       Cal);

                      In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., Case No.
                       14-md-02503 (D. Mass.);

                      In re Ranbaxy Generic Drug Application Antitrust Litig., Case No. 19-md-
                       2878 (D. Mass.); and

                      In re Glumetza Antitrust Litig., Case No. 3:19-cv-05822 (N.D. Cal.).

         In the event of recovery, Hagens Berman also has experience structuring class member

settlement notices and recovery distributions in creative ways that maximize participation rates

and reach class members. For example, in In re Lithium Ion Batteries Antitrust Litigation, No.

13-md-2420 (N.D. Cal.), and In re Optical Disk Drive Products Antitrust Litigation, MDL No.

10-2143 (N.D. Cal.), courts have preliminarily approved HBSS’s plan to allow claimants to

receive their payments directly into digital accounts, such as PayPal or Google Wallet.22



    22
       Id., ¶ 13; See FAQs, Reverse the Charge: Lithium Ion Batteries Antitrust Litigation,
available at http://www.reversethecharge.com/faqs; FAQs, Dollars for Disk Drives: The Official
Optical Disk Drive Antitrust Settlement Site, available at
http://www.dollarsfordiskdrives.com/faqs.


                                               -7-
010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 12 of 14




          4.      Rule 23(g)(1)(A)(iv) (resources that counsel will commit)

          Hagens Berman has the human and financial resources necessary to prosecute a time-

consuming and resource-intensive case like this and commits to providing those resources here.

Hagens Berman is no stranger to cases of this magnitude, as the firm regularly invests millions of

dollars in cases against the largest and wealthiest corporations and law firms in the world.

Hagens Berman’s attorneys and staff, spread over eight offices, are driven by the desire to make

a difference in people’s lives through groundbreaking and innovative litigation. The firm stands

ready to devote its resources, expertise, and passion here.23

          The strength of this motion is further demonstrated by the willingness of numerous

highly qualified, experienced, and talented firms to step back from applying for a leadership role

for themselves.

                                      IV.     CONCLUSION

           For the foregoing reasons, the Court should grant Plaintiffs’ unopposed motion to

 appoint Hagens Berman as Interim Lead Counsel for the proposed class.

DATED this 23rd day of February, 2021          Respectfully submitted,

                                               HAGENS BERMAN SOBOL SHAPIRO LLP


                                               By: /s/ Steve W. Berman
                                                   Steve W. Berman (pro hac vice)
                                               Barbara A. Mahoney (pro hac vice)
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               Telephone: 206-623-7292
                                               Facsimile: 206-623-0594
                                               steve@hbsslaw.com
                                               barbaram@hbsslaw.com




    23
         Berman Decl., ¶ 12 and Ex. A.


                                                -8-
010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 13 of 14




                                    Nathaniel Tarnor (4742797)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    322 8th Avenue, Suite 802
                                    New York, NY 10001
                                    Telephone: 212-752-5455
                                    Facsimile: 917-210-3980
                                    Nathant@hbsslaw.com

                                    Joseph M. Vanek (pro hac vice)
                                    Paul E. Slater (pro hac vice)
                                    Matthew T. Slater (pro hac vice)
                                    SPERLING & SLATER, P.C.
                                    55 W. Monroe Street, Suite 3200
                                    Chicago, IL 60603
                                    Telephone: 312-641-3200
                                    jvanek@sperling-law.com
                                    pes@sperling-law.com
                                    mslater@sperling-law.com

                                    Attorney for Plaintiffs Shannon Fremgen,
                                    Mary Christopherson-Juve, Denise Deleon, Sandra
                                    Wilde, Michael Wilder, and the
                                    Proposed Class




                                     -9-
010888-12/1436959 V1
      Case 1:21-cv-00351-GHW-DCF Document 35 Filed 02/23/21 Page 14 of 14




                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 23, 2021, I electronically transmitted the foregoing

document to the Court Clerk using the ECF System for filing. The Clerk of the Court will

transmit a Notice of Electronic Filing to all ECF registrants.


                                                      /s/ Steve W. Berman
                                               STEVE W. BERMAN




                                                - 10 -
010888-12/1436959 V1
